PER CURIAM.
 In an appeal from a judgment for the plaintiff-appellee upon a verdict of the jury for damages growing out of alleged misrepresentations inducing the consummation of a lease for oil stations and for damages resulting from a breach of contract for sale of oil,
It appearing that there wás substantial evidence presented to the jury as to the making of the representations and as to their falsity, and it further appearing that no questions as to the admissibility of evidence were properly reserved for review, and
It being the view of the court that no errors of law were committed at the trial in the denial of the appellant’s motion for directed verdict or in the instructions of the court to the jury, and that conceding the soundness, of appellant’s contention that a contract may not be rescinded if the contracting party continues to operate under it after knowledge of misrepresentations, this does not preclude him from asserting damages suffered by reason of the misrepresentation, as for a breach of warranty, and that Tennessee law does not depart from the general rule in that respect. Section 7262, Williams’ Tennessee Code Annotated; Marcum v. Potter, 148 Tenn. 251, 255 S.W. 47; Crescent Cotton Oil Co. v. Gin & Lumber Co., 138 Tenn. 58, 195 S. W. 770.
Wherefore, it is ordered that the judgment below be and it is hereby affirmed.